Citation Nr: 1819471	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-34 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, fiancée


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to August 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2013; a statement of the case was issued in October 2013; and a substantive appeal was received in November 2013.   

The Veteran presented testimony at a Board hearing in August 2017.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At his August 2017 Board hearing, the Veteran testified that in approximately 2002 (his first deployment to Afghanistan), he noticed that he was sleeping for 13 hours and was still tired.  He stated that he reported this during service; but the complaints were either dismissed or misunderstood.  He stated that he did not recognize the significance of his symptoms until approximately three weeks after he was discharged.  He testified that his fiancée moved in with him at that time.  She was aware of the symptoms because she (and most of her family) also suffers from obstructive and central sleep apnea.  

The Veteran was discharged from service in August 2004.  He testified that his first sleep study occurred in 2009 because he was homeless for a time due to displacement from a hurricane.  

The record contains a February 2013 medical opinion from J.L. in which he stated that "It is therefore reasonable based on initiation of symptoms of sleep apnea that this may be service related." (Third Party Correspondence, 4/22/13).  While this statement tends to support the claim, it lacks a clear rationale and thus is not sufficient, standing alone, for a grant of the benefit sought on appeal.

The Board notes that the service treatment records reflect that the Veteran reported exposure to exhaust fumes, JP8 fuels, solvents, and sand/dust while deployed in Afghanistan (STR - Medical, 3/11/05, pgs. 7, 60).  The records also reflect that the Veteran smoked 1/2 pack of cigarettes per day (STR - Medical, 3/11/05, p. 59).    

The Board finds that a VA examination is warranted in order to determine the nature and etiology of the Veteran's sleep apnea.  Per the veteran's request, the examination, if possible, should be conducted in Alamosa.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination (preferably to take place in Alamosa) for the purpose of determining the nature and etiology of his sleep apnea.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include as due to exposure to exhaust fumes, JP8 fuels, solvents, and sand/dust.  

The examiner should address and reconcile his/her opinion with that of J.L.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

